The opinion of the court was delivered by
Hoyt, J.
— The constitutionality of the law known as the “drainage law”(ch. 1, tit. 21, Gen. Stat.) is the sole question presented upon this appeal. The lower court held that the law was unconstitutional, and dismissed the proceedings instituted thereunder. The appellant here seeks to sustain the constitutionality of the law on two grounds — one, that it properly provides for the acquisition of property by the exercise of the right of eminent domain; and the other, that it is an exercise of the police power of the state.
As to the first proposition, it is only necessary to say that the decision of this court in the case of Peterson v. Smith, 6 Wash. 163 (32 Pac. 1050), applies with full force to this law, and the rule there announced compels us to hold that the law cannot be sustained upon any rule relating to the acquisition of propei’ty by the exercise of the right of eminent domain. Under the provisions of such law there is no pretense of an attempt to have the damages incident to the taking of private property assessed and compensated for in the first instance, and, if the property owner does not appear and himself take the initiative, the law provides that his property may be taken without there having been an assessment of damages or the payment of any compensation whatever.
To give effect to a law of this kind would be to substantially overthrow the provision of our constitution which provides, in § 16 of art. 1, that no private property shall be taken or damaged without just compensation having *3been first made or paid into court for tbe owner. It is true that, if the owner comes into court and files his claim for damages, the law provides machinery for having it ascertained and paid, but, if for any reason he does not so appear and file his claim, the property is to be taken without this provision of the constitution having been in any manner complied with. If the law had provided for even an ex parte assessment of damages, and that such assessment should be filed and, unless objected to, confirmed, it might be possible to sustain it on the ground that such assessment of damages and its filing in a proceeding to which the property owner had been made a party by proper notice was in the nature of a proffer to him of just compensation, and if he did not appear and object thereto such failure on his part might be taken to be a waiver of the right to have his damages assessed by a jury. Courts are always reluctant to declare an act of the legislature invalid for any reason, but their duty is clear, when there is an irreconcilable conflict between án act of the legislature and the constitution, to see that the provisions of the constitution and not those of the act are given force.
The act in question cannot be sustained on this ground. Can it be as an exercise of the police power of the state ? We think not; for while it is undoubtedly true that in extreme emergencies the rights of private parties as to property must yield to the requirements of the public, yet to authorize such interference the emergency must be such as to make the action necessary.
The law under consideration was not, in our opinion, enacted for the purpose of authorizing private rights to be interfered with without compensation, because necessary for the protection of the public. It is true that there are some things in the act which indicate that the interests of the public were to be considered in the determination of the question as to whether or not the improvement was *4necessary, but there nowhere appears any intention to declare that the public interests are such that it is necessary that private rights should be set aside in order that they may be protected. Even if we concede that the requirements of the law are such that the board of county commissioners must decide that the swamps to be drained are a nuisance, before they will proceed in the matter, yet the intention does not appear in the act to declare the nuisance to be of such imminent danger to the public welfare as to require private property of others than those maintaining the nuisance to be taken without compensation. Under the provisions of the act, the land of private parties situated at some distance from the swamps and low lands to be drained may be taken, and to sustain such taking under the police power of the state would require such a clear declaration on the part of the legislature of its intent to take such property for that purpose without compensation as to make such intention certain. The act in question does not make this intention so apparent, if apparent at all.
The judgment of the superior court must be affirmed.
Anders and Scott, JJ., concur.
Dunbar, C. J., concurs in the result.